Citation Nr: 0906562	
Decision Date: 02/23/09    Archive Date: 03/03/09

DOCKET NO.  06-27 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel




INTRODUCTION

The Veteran had active service from May 1969 to January 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of the 
Lincoln, Nebraska, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The Veteran claimed service connection for tinnitus and 
hearing loss in February 2006.  After a VA medical 
examination, in the April 2006 rating decision, the RO 
granted service connection for tinnitus and right ear hearing 
loss but denied service connection for the left ear.  A 
second examination was conducted in July 2006.  In May 2006, 
the Veteran filed a notice of disagreement with the denial 
and in August 2006 responded to the RO's statement of the 
case with a timely substantive appeal.


FINDINGS OF FACT

1.  The Veteran has current hearing loss in the left ear. 

2.  There is probative medical evidence against a link 
between the Veteran's current    hearing loss in the left ear 
and his period of active military service. 


CONCLUSION OF LAW

Hearing loss in the left ear was not incurred in or 
aggravated by service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.385 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

The duty to notify was accomplished by way of a VCAA letter 
from the RO to the Veteran dated in March 2006.  This letter 
effectively satisfied the notification requirements of the 
VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R.
§ 3.159(b) by: (1) informing him about the information and 
evidence not of record that was necessary to substantiate his 
service connection claim; (2) informing him about the 
information and evidence the VA would seek to provide; (3) 
informing him about the information and evidence he was 
expected to provide.  See also Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).   

The Board notes that for claims pending before the VA on, or 
filed after, May 30, 2008, 38 C.F.R. § 3.159 was recently 
amended to eliminate the 4th element requirement of 
notification to a claimant that he may submit any evidence in 
his possession that might pertain to the claim.  See 73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  Here, the presence or absence 
of notice of this element is of no consequence as it is no 
longer required by law.   

Furthermore, a separate letter written in March 2006 from the 
RO advised the Veteran of the elements of a disability rating 
and an effective date, which are assigned if service 
connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 
473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  Thus, the Veteran has received all 
required notice in this case and the Board concludes that 
there has been no error in the content of the Veteran's VCAA 
notice.    

With regards to the timing of his VCAA notice, the Board 
observes that the RO issued the required VCAA notice prior to 
the April 2006 rating decision on appeal.  Mayfield v. 
Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006) (Mayfield 
II); Pelegrini II, 18 Vet. App. at 120.  Thus, there is no 
timing error in the notice provided by the RO to the Veteran.

In addition to notification, the VA is required to assist the 
Veteran in finding evidence to support his claim.  See 38 
U.S.C.A. 5103A.  The Board notes that the RO has obtained the 
Veteran's service treatment records (STRs), relevant VA 
medical treatment records, and the RO has provided two VA 
medical examinations and opinions.  The Veteran has also 
submitted personal statements as well as documentation of 
receiving a Purple Heart in support of his claim.  The 
Veteran has not provided authorization for any additional 
private medical records.

In the record, the Veteran has referred several times to an 
incident where he was injured when his tractor hit a 
landmine.  He stated that he was given limited treatment for 
injuries to his ears at a medivac hospital in Chu Chi, 
Vietnam.  There are no records of this treatment in his STRs.  
The Board notes the increased duty to the Veteran when 
service records may be missing.  See O'Hare v. Derwinski, 1 
Vet App. 365, 367 (1991).  In his June 2006 letter, the 
Veteran admitted that he did not remain for treatment 
overnight and was returned to his unit.  The absence of such 
records from the Veteran's file does no harm to the Veteran's 
claim because the Board accepts the injury as an in-service 
occurrence and both VA medical examinations have 
acknowledged, and taken into account, the in-service 
incident.  With the combat presumption in effect as well as 
the heightened duty due to the possibility of missing STRs, 
the Board finds no basis for further pursuit of additional 
STRs as the event they would prove has been accepted as fact 
by the Board.  See 38 C.F.R. § 3.159(c)(2) and (3).

Additionally, the Veteran's representative has contended that 
the medical examinations were inadequate per the holding of 
Dalton v. Nicholson, 21 Vet. App. 23, 40 (2007).  In Dalton, 
the United States Court of Appeals for Veterans Claims 
(Court) held that when the combat presumption has been 
triggered, a medical examiner cannot rely on the absence of 
medical records corroborating that injury to conclude that 
there is no relationship between the appellant's current 
disability and his military service.  See also Smith v. 
Derwinski, 2 Vet. App. 137, 140 (1992) (noting that the 
purpose of section 1154(b) was "to overcome the adverse 
effect of a lack of official record of incurrence or 
aggravation of a disease or injury and treatment thereof" 
(citing H.R.Rep. No. 1157, 77th Cong., 1st Sess. (1941), 
reprinted in 1941 U.S.C.C.A.N. 1035)).  As noted above, the 
medical examiners have reviewed the case file, taking into 
account the in-service injury.  Therefore, the medical 
examinations comply with the requirements of Dalton, and 
there is no other basis to deem them inadequate.  Thus, the 
Board is satisfied that the duty to assist has been met.  
38 U.S.C.A. § 5103A.

Governing Laws and Regulations for Service Connection

Service connection may be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
sustained or disease contracted in the line of duty, or for 
aggravation during service of a pre-existing condition beyond 
its natural progression.  38 U.S.C.A. §§ 1110, 1153; 38 
C.F.R. §§ 3.303, 3.306.

Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  See 
also Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

A disorder may also be service connected if the evidence of 
record reveals the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was present in 
service with continuity of symptomatology demonstrated 
thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  
A demonstration of continuity of symptomatology is an 
alternative method of demonstrating the second and/or third 
elements discussed above.  Savage, 10 Vet. App. at 495-496.  

Some diseases are chronic, per se, including organic diseases 
of the nervous system such as sensorineural hearing loss, and 
therefore will be presumed to have been incurred in service, 
although not otherwise established as such, if manifested to 
a degree of ten percent or more within one year after 
service.  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
recently emphasized that when a condition may be diagnosed by 
its unique and readily identifiable features, the presence of 
the disorder is not a determination "medical in nature" and 
is capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  
The Federal Circuit Court has held that a significant lapse 
of time between the alleged events in service and the initial 
manifestation of the subsequently reported symptoms and/or 
treatment is a factor for consideration in deciding a 
service-connection claim.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).

In determining whether service connection is warranted for a 
disability, the VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; and Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis

The first requirement for any service-connection claim is the 
existence of a current disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).  According to VA standards, 
impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  Considering this, an April 2006 VA 
audiology examination revealed hearing loss in the left ear 
according to the requirements of 38 C.F.R. § 3.385, as 
follows:

HERTZ

500
1000
2000
3000
4000
LEFT
10
10
65
60
60


Therefore, with three frequencies of hearing loss above the 
limit, the Board concludes that the Veteran currently shows 
left ear hearing loss, per the regulation.

The second requirement for a service-connected disability is 
of an in-service occurrence or aggravation of the injury.  
Shedden, 381 F.3d at 1167.  The Veteran contends that his 
hearing loss was caused by his tractor hitting a landmine.  
The Veteran's lay contentions are regarding this injury are 
afforded the combat presumption which is supported by the 
fact that he has received both the Purple Heart and the 
Bronze Star Medal with a "V" device.  As noted above, there 
is a heightened duty to consider the evidence given the 
possibility of missing STRs related to the Veteran's 
treatment after the incident.  O'Hare v. Derwinski, 1 Vet 
App. 365, 367 (1991).  Given the heightened duty and combat 
presumption granted to the Veteran in these circumstances, 
the Veteran is competent to testify to his experiences and 
his testimony is credible given the separation examination 
noting his reported history of tympanic membrane perforation.  
Additional support for the Veteran's contention is shown by 
the Veteran's separation examination which noted an increase 
in frequency loss bilaterally.  The Board concedes that the 
Veteran suffered acoustic trauma to his left ear in an in-
service incident.

Regardless, the third requirement for any service-connection 
claim is the existence of a causal connection (nexus) between 
the in-service event and the Veteran's current disability.  
Shedden v. Principi, 381 F.3d at 1167.  The Veteran has been 
examined twice by VA medical examiners, in April 2006 and 
July 2006.  Both opinions indicate that the Veteran's current 
hearing loss is unrelated to the acoustic trauma which the 
Veteran suffered during service.  The Board notes that, in 
the April 2006 opinion, the examiner pointed to post-service 
noise exposure as a contributing factor, which further 
militates against the likelihood of a causal connection 
between the Veteran's service and his current disability.  
See 38 C.F.R. § 3.303(b).  There is simply no competent, 
medical evidence or opinion that relates the Veteran's 
current hearing loss to his period of active service.  Routen 
v. Brown, 10 Vet. App. 183, 186 (1997).  In fact, the 
competent medical opinions argue against a connection.  
Absent such evidence of a nexus, service connection is not 
warranted.

A disorder may also be service connected if the evidence of 
record reveals the Veteran currently has a disorder that was 
present in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997).  A demonstration of 
continuity of symptomatology is an alternative method of 
demonstrating the third element discussed above.  Savage, 10 
Vet. App. at 495-496.  The Veteran has indicated that he has 
suffered from hearing loss since his release from service.  
In his March 2006 letter, the Veteran states that he has 
suffered from hearing loss since his service and that his 
hearing has deteriorated since that time.  The Veteran is 
competent to report difficulty hearing after service.  See 
Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 38 
C.F.R. § 3.159(a)(2).  However, the Board notes an absence in 
the claims folder of complaints for hearing loss from the 
time of separation until 2006.  The Federal Circuit Court has 
held that such an extensive lapse of time between the alleged 
events in service and the initial manifestation of the 
subsequently reported symptoms and/or treatment is a factor 
for consideration in deciding a service-connection claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Here, 
the Board affords the Veteran's lay statements less probative 
weight in light of the lack of corroborating medical evidence 
upon discharge from service and for so many years thereafter.  
Simply put, his lay contentions regarding his symptomatology 
are outweighed by the available medical evidence.  See Barr 
v. Nicholson, 21 Vet. App. 303, 310 (2007).  See also 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006) (finding 
that the Board may weigh the absence of contemporaneous 
medical evidence against the lay evidence in determining 
credibility, but the Board cannot determine that lay evidence 
lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence).  With the weight of the 
evidence presented by the record taken into account, the 
Board concludes that there is not sufficient evidence to 
establish the required continuity of symptomatology necessary 
to establish service connection for left ear hearing loss.  
Furthermore, as there is no objective indication of left ear 
hearing loss within one year after service, the veteran is 
not entitled to application of the presumptive provisions.  
38 U.S.C.A. §§ 1101, 1113; 38 C.F.R. §§ 3.307, 3.309.

In conclusion, having reviewed all of the evidence presented 
by the record, the Board finds that the preponderance of the 
evidence is against service connection for hearing loss in 
the left ear, so there is no reasonable doubt to resolve in 
the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.


ORDER

Service connection for left ear hearing loss is denied.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


